Harwell, J.
The uneontradicted testimony of the State’s witness showed that a search of the defendant’s residence was made and a quantity of whisky found therein. The verdict was authorized by the evidence, no *671error of law is complained of, 'and the trial judge did not err in overruling the motion for a new trial.
Decided January 22, 1918.
Indictment for misdemeanor; from city court of Savannah— Judge Bourke. September 29, 1917.
Robert L. Golding, for plaintiff in error.
Walter G. Hartridge, solicitor-general, contra.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.